Citation Nr: 1243336	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1993 to May 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In July 2008, January 2010, and January 2011, the Board remanded the claim for a total disability rating for compensation based on individual unemployability for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After the latest remand, the RO referred the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

FINDING OF FACT

The objective evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.






CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155 and 5107(West 2002); 38 C.F.R. § 4.16(b) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  




The RO provided pre- and post- adjudication VCAA notice by letter, dated in June 2005 and in March 2006.  The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statements of the case, dated in October 2007, November 2009, November 2010, and September 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  


The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in March 2003, in August 2004, in September 2004, in October 2004, and in November 2007.  

The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Also, in accordance with 38 C.F.R. § 4.16(b)  the RO referred the Veteran's claim to VA's Director of the Compensation and Pension Service for consideration of an extraschedular rating, and in May 2012, the Director found that a total disability rating for compensation based on unemployability on an extraschedular basis was not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the RO attempted to obtain records from the Social Security Administration, which reported that no records were found in May 2011.  The RO determined further attempts would be futile and notified the Veteran in May 2011.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more. 
38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities consist of glaucoma, currently rated at 40 percent, and cervical spondylosis C4-C5, C5-C6 with radiculopathy (cervical spine disability), currently rated at 30 percent.  The combined rating is 60 percent under the combined ratings table of 38 C.F.R. § 4.25.  The Veteran does not meet the schedular criteria for a total disability rating for compensation based on individual unemployability.  38 C.F.R. § 4.16(a).

Nevertheless, where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's service-connected disabilities, employment history, educational and vocation attainments, and any other applicable factors.  38 C.F.R. § 4.16(b).

Facts and Analysis 

In April 2002, the Veteran had cervical discectomy and he returned to work in September 2002 against medical advice.



On VA examination in March 2003, the Veteran complained cervical pain, stiffness, and weakness and turning his head backwards during his job was a precipitating factor.  He worked as a fork lift operator.  

In August 2004, the Veteran stated his cervical spine disability had worsened to the point that his doctor did not understand how the Veteran was able to work.  He also stated that he took medication.  As for the glaucoma, he stated that his vision was worse and he was more sensitive to light.  

On VA examination in September 2004, the Veteran complained of constant neck pain, radiating into the right shoulder, weakness in the right arm and shoulder, and numbness in the right arm.  The VA examiner described the position of the head and curvature of the neck as normal and the spine was not painful on motion.  The VA examiner reported that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive motion.  The musculature of the neck and back was normal.  There was no atrophy or weakness of the arms.  The neurological examination did not reveal any abnormality.  While the Veteran was being treated by a private physician for chronic pain, he had not had a period of incapacitation requiring bed rest or treatment by a physician in 12 months.

The Veteran stated that he was limited on his job because he took narcotics for pain and his job would not allow him to operate a forklift while taking narcotics. 

In September 2004, a private physician stated that the Veteran had not had any treatment for glaucoma, although it had been diagnosed 10 years previously.  On examination, uncorrected distant visual acuity was 20/25 in each eye. Near visual acuity was 20/20 without refraction.  Intraocular pressures with non-contact tonometry were 19 mms. Hg in the right eye and 20 mms. Hg. in the left eye.  On dilated fundus examination the optic disks were within normal limits and the cup to disk ratio was slightly enlarged at .55 in each eye.  The diagnoses were hyperopic astigmatism and suspected glaucoma. 



In statements in September 2004 and in June 2005, a private physician stated that the Veteran had chronic neck pain, and that the Veteran was unable to work due to marked limitation of motion of the cervical spine.

On VA examination in October 2004, the Veteran's uncorrected near and distant visual acuity was 20/20 in each eye.  The diagnoses were borderline increase in optic nerve cupping and glaucoma by history. 

In February 2005, a VA neurosurgeon recommended that the Veteran should not continue in a job that involved heavy lifting or constant or extreme cervical rotation.  

In March 2005, an EMG/NCS for upper extremities was normal.  

In May 2005, the Veteran reported he was still employed as a fork lift operator at the same company since January 1997.  That same month, a physician noted the Veteran could not be released to work without restrictions.

In June 2005, the Veteran's employer reported that starting September 2004 the Veteran was on a medical leave of absence. 

In July 2005, the Veteran received work limitations from VA physicians that he should not perform any activity involving heavy lifting, repetitive motion with neck twisting or lifting above the shoulders or neck hyperextension.  The Veteran could perform medium level activities that avoided the restriction.  The restrictions were permanent. 

On VA neurological evaluation in August 2005, the Veteran was still having neck pain.  After review of a MRI, the Chief of the Neurology Service found no major problems regarding the spinal cord or neural formina.  The physician described marked limitation of motion to flexion, extension, tilting, and rotation.  On sensory examination, there was no loss in the peripheral nerve distribution.



In September 2005, the Veteran was still not working because of his service-connected disability of the cervical spine. 

In April 2007, the Veteran testified that he had returned to work as a fork lift operator, which required frequent neck turning, and he had returned to work against medical advice because of financial difficulties. 

In October 2007, the Veteran reinjured his neck when he tried to lift an 80 pound bag of horse feed.  This resulted in an inpatient hospitalization for a week.  An EMG/NCS study was normal although radiological studies indicated the veteran now had a disc bulge at C6-C7.  

On VA examination in November 2007, it was noted that the Veteran was receiving treatment for glaucoma and that he had some loss of his visual field in each eye.  Uncorrected distant visual acuity was 20/30 in the right eye, correctable to 20/25. Uncorrected distant visual acuity in the left eye was 20/30, correctable to 20/25. Intraocular pressures with were 21 mms. Hg in the right eye and 22 mms. Hg. in the left eye.  It was reported that visual acuity was better than 5/200. 

Field of vision testing showed, in the left eye, temporal vision of 50 degrees; down temporally of 40 degrees; down vision of 43 degrees; down nasal vision of 25 degrees; nasal vision of 21 degrees; up nasal vision of 25 degrees; up vision of 33 degrees; and up temporally was 28.  This resulted in, for VA purposes an equivalent acuity of 20/70.  38 C.F.R. §§ 4.76a, 4.79.

Field of vision testing showed, in the right eye, temporal vision of 55 degrees; down temporally of 68 degrees; down vision of 30 degrees; down nasal vision of 38 degrees; nasal vision of 40 degrees; up nasal vision of 28 degrees; up vision of 25 degrees, and up temporal vision of 28 degrees.  The right eye had an equivalent acuity of 20/70.

In January 2008, it was noted the Veteran had a good response to medication for his glaucoma.

In October 2008, the Veteran had a seizure due to high blood pressure.  

In March 2009, the Veteran indicated that was still employed.  He stated that he was out of work for 14 months, beginning in September 2004. 

In June 2009, the Veteran was hospitalized at a private hospital with pancreatitis.  At that time, he was also diagnosed with diabetes mellitus.  The Board notes that since that initial hospitalization, he has been frequently admitted as an inpatient for pancreatitis or gastrointestinal problems.  None of the hospitalization has involved the cervical spine or glaucoma.

VA records show that Veteran has been diagnosed with irritable bowel syndrome, upper respiratory infections, and hypertension.  It also appears the Veteran may have a seizure disorder.  

In October 2009, it was noted the Veteran's field of vision in both eyes had improved.

In December 2011, a VA neurology note showed that the Veteran was still working despite his cervical spine disability. 

In April 2012, a physician noted the Veteran had been seizure free for 6 months and could return to work which resulted in a written clearance issued in May 2012.

In August 2012, it was noted the Veteran was working 12 hour days, 7 days a week and could not make appointments to see a doctor.  









In September 2012, the Director of VA Compensation Services denied a total disability on an extraschedular basis, noting no treating physician has indicated that the Veteran was unemployable due to the service-connected disabilities and that Veteran was not unemployable solely due to the service-connected disabilities.

The record shows that the Veteran is still employed as of August 2012, so unemployability is not shown.  The fact that the Veteran is engaged in work illustrates that he is employable, despite his service-connected disabilities.  In short, he has obtained and maintained employment despite any physical limitations of his disabilities.  

While the Veteran's service-connected disability picture shows some occupational impairment, the Veteran clearly is not prevented from obtaining and maintaining gainful employment due solely to his service connected disabilities.

While the Veteran's physicians have recommended he seek employment in a position where he does not operate a forklift or otherwise have to frequently turn his head, the physicians have not described the Veteran as unemployable due to the service-connected disabilities.  Therefore, the Board concludes that the criteria for a total disability rating for compensation based on individual unemployability on an extraschedular basis have not been met. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).








ORDER

A total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


